                Case 19-10210-LSS             Doc 1128        Filed 12/06/19         Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                              Chapter 11
In re

CR Holding Liquidating, Inc., et al.,1                        Case No.: 19-10210 (LSS)

                                                              (Jointly Administered)
                                        Debtors.


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON DECEMBER 10, 2019 AT 11:30 A.M. (ET)2

    I.        MATTER WITH CERTIFICATE OF NO OBJECTION

         1.        Plaintiff’s Motion for an Order Approving Settlement of Potential Avoidance
                   Actions Pursuant to Fed. R. Bankr. P. 9019 [Filing Date: 11/5/19; D.I. 1065]

                   Related Documents:

                   a. Certificate of No Objection Regarding Plaintiff’s Motion for an Order
                      Approving Settlement of Potential Avoidance Actions Pursuant to Fed. R.
                      Bankr. P. 9019 [Filing Date: 12/5/19; D.I. 1126]

                   Response Deadline:        November 26, 2019 at 4:00 p.m. (ET)

                   Responses Received: None

                   Status:     A certificate of no objection has been filed with regard to this matter.
                               A hearing is only required to the extent that the Court has questions.




1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: CR
Holding Liquidating Inc. (f/k/a Charlotte Russe Holding Inc.) (4325); CR Holdings Liquidating Corporation (f/k/a
Charlotte Russe Holdings Corporation) (1045); CR Intermediate Liquidating Corporation (f/k/a Charlotte Russe
Intermediate Corporation) (6345); CR Enterprise Liquidating, Inc. (f/k/a Charlotte Russe Enterprise, Inc.) (2527);
CR Liquidating, Inc. (f/k/a Charlotte Russe, Inc.) (0505); CR Merchandising Liquidating, Inc. (f/k/a Charlotte Russe
Merchandising, Inc.) (9453); and CR Administration Liquidating, Inc. (f/k/a Charlotte Russe Administration, Inc.)
(9456). The Debtors’ mailing address is 3111 Camino Del Rio N. Suite 400, San Diego, CA 92108.
2
  Please note that the hearing is before the Honorable Laurie Selber Silverstein in the United States Bankruptcy
Court for the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Any person who wishes to appear must contact COURTCALL, LLC at 866-582-6878. Requests will be accepted
up to the time of the hearing.


{BAY:03539024v1}
                Case 19-10210-LSS         Doc 1128      Filed 12/06/19   Page 2 of 3



    II.        CONTESTED MATTER

          2.       Motion of Real Play Corp., Inc. for Allowance and Payment of Administrative
                   Expenses Under 11 U.S.C. § 503(b)(9) [Filing Date: 5/17/19; D.I. 588]

                   Response Deadline:    June 12, 2019 at 4:00 p.m. (ET), extended to July 15, 2019
                                         for the Debtors.

                   Responses Received:

                   a. Limited Objection to Motion of Real Play Corp., Inc. for Allowance and
                      Payment of Administrative Expenses Under 11 U.S.C. § 503 (b)(9) [Filing
                      Date: 7/15/19; D.I. 711]

                   Status:   This matter is going forward.




                                  [Remainder of This Page Intentionally left Blank]




{BAY:03539024v1}                                  -2-
               Case 19-10210-LSS   Doc 1128    Filed 12/06/19   Page 3 of 3




Dated: December 6, 2019
       Wilmington, Delaware            BAYARD, P.A.

                                        /s/ Daniel N. Brogan
                                       Justin R. Alberto (No. 5126)
                                       Erin R. Fay (No. 5268)
                                       Daniel N. Brogan (No. 5723)
                                       600 North King Street, Suite 400
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 655-5000
                                       Facsimile: (302) 658-6395
                                       Email: jalberto@bayardlaw.com
                                               efay@bayardlaw.com
                                               dbrogan@bayardlaw.com

                                                      - and -
                                       COOLEY LLP
                                       Seth Van Aalten
                                       Michael Klein
                                       Summer M. McKee
                                       55 Hudson Yards
                                       New York, New York 10001
                                       Telephone: (212) 479-6000
                                       Facsimile: (212) 479-6275
                                       Email: svanaalten@cooley.com
                                              mklein@cooley.com
                                              smckee@cooley.com
                                       Co-Counsel for the Debtors and
                                       Debtors in Possession




{BAY:03539024v1}                         -3-
